            Case 1:20-cv-00804-DAD-SAB Document 19 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   RONALD GRAFFT, et al.,                               Case No. 1:20-cv-00804-DAD-SAB

10                   Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   GEA FARM TECHNOLOGIES, INC., et al.,                 OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
13                   Defendants.
                                                          (ECF No. 18)
14

15          On November 19, 2018, a stipulation was filed dismissing the eighth cause of action in

16 the complaint without prejudice and the remaining claims in the complaint with prejudice with

17 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

18 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

19 (9th Cir. 1997), and has been dismissed without an award of costs or attorneys’ fees.

20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      November 20, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      1
